          Case 1:19-cv-01197-APM Document 16 Filed 12/30/19 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


FRANK LLP,                                 )
                                           )
              Plaintiff,                   )
                                           )      Civil Action No. 19-1197 (APM)
     v.                                    )
                                           )
CONSUMER FINANCIAL                         )
PROTECTION BUREAU,                         )
                                           )
              Defendant.                   )
                                           )

  DEFENDANT CONSUMER FINANCIAL PROTECTION BUREAU’S COMBINED
    REPLY IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT AND
  OPPOSITION TO PLAINTIFF’S CROSS-MOTION FOR SUMMARY JUDGMENT


          PLEASE SEE DOCKET ENTRY 15
            FOR DUPLICATE IMAGE
                                    Respectfully submitted,


                                    JESSIE K. LIU, DC Bar #472845
                                    United States Attorney


                                    DANIEL F. VAN HORN, DC Bar #924092
                                    Chief, Civil Division


                              By:                                    /s/
                                    W. MARK NEBEKER, DC Bar #396739
                                    Assistant United States Attorney
                                    555 4th Street, N.W.
                                    Washington, DC 20530
                                    (202) 252-2536
                                    mark.nebeker@usdoj.gov
         Case 1:19-cv-01197-APM Document 16 Filed 12/30/19 Page 2 of 2




                                 CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that service of the foregoing Defendant’s Combined Reply In

Support Of Its Motion For Summary Judgment And Opposition to Plaintiff’s Cross-Motion for

Summary Judgment and the ccompanying Defendant’s Response To Plaintiff’s Statement of

Material Facts and a proposed order, has been made through the Court’s electronic transmission

facilities on this 30th day of December, 2019.



                                                                              /s/
                                             W. MARK NEBEKER, DC Bar #396739
                                             Assistant United States Attorney
                                             555 4th Street, N.W.
                                             Civil Division
                                             Washington, DC 20530
                                             (202) 252-2536
                                             mark.nebeker@usdoj.gov
